Luke, J.
The exceptions in this case are to the affirmance by the superior court of an award under the workmen’s compensation act. The sole question to be determined is whether or not the employee was injured at the time and in the course of employment. Under subsection d of subsection 8 of section 2 of the workmen’s compensation act, a personal injury to an employee means injury by an accident arising out of and in the course of employment. The record fails to show that at the time of- the injury in question the employee was actually engaged about the work of his employer, and the evidence fails to disclose that his injury was occasioned in the course of employment. There being no evidence which would authorize a finding that the injury arose out of and in the course of employment, upon the authority of Ga. Ry. & Power Co. v. *188Clore, 34 Ga. App. 409 (129 S. E. 799); see also Ga. Casualty Co. v. Martin, 157 Ga. 909 (122 S. E. 881), the court erred in affirming the award of the industrial commission.

Judgment reversed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.